Exhibit 10.5

TIME SHARING AGREEMENT

THIS TIME SHARING AGREEMENT is entered into effective as of the 7th day of
April, 2014, by and between CSC HOLDINGS, LLC (“CSC”), a Delaware corporation
with a place of business at 8000 Republic Airport Hangar 5, Farmingdale, New
York 11735 (“Lessor”), and BRIAN G. SWEENEY, with a mailing address at 1111
Stewart Avenue, Bethpage, NY 11714 (“Lessee”).

W I T N E S S E T H:

WHEREAS, CSC is the lessee and the operator of a Gulfstream Aerospace G-V
aircraft, manufacturer’s serial number 639, United States registration N501CV
(the “Aircraft”); and

WHEREAS, Lessor employs a fully-qualified and credentialed flight crew to
operate the Aircraft; and

WHEREAS, Lessor has agreed to lease the Aircraft, with flight crew, to Lessee on
a “time sharing” basis as defined in Section 91.501(c)(1) of the Federal
Aviation Regulations (“FAR”) upon the terms and subject to the conditions set
forth herein;

NOW, THEREFORE, in consideration of the foregoing premises, and the covenants
and agreements set forth herein, and for other good and valuable consideration,
the receipt and sufficiency of which are acknowledged, Lessor and Lessee,
intending to be legally bound, hereby agree as follows:

1. Lease of Aircraft. Lessor agrees to lease the Aircraft to Lessee pursuant to
the provisions of FAR Section 91.501(b)(6) and Section 91.501(c)(1) and this
Agreement, and to provide a fully-qualified and credentialed flight crew for all
flights to be conducted hereunder during the Term (as defined in Section 13)
hereof. The parties acknowledge and agree that this Agreement did not result in
any way from any direct or indirect advertising, holding out or soliciting on
the part of Lessor or any person purportedly acting on behalf of Lessor. Lessor
and Lessee intend that the lease of the Aircraft effected by this Agreement
shall be treated as a “wet lease” pursuant to which Lessor provides
transportation services to Lessee in accordance with FAR Section 91.501(b)(6)
and Section 91.501(c)(1).

2. Payment for Use of Aircraft. Lessee shall pay Lessor the following actual
expenses of each flight conducted under this Agreement (i.e. non-business
flights for which reimbursement is required in accordance with Lessor’s
policies), not to exceed the maximum amount legally payable for such flight
under FAR Section 91.501 (d)(1)-(10):

 

  (a) fuel, oil, lubricants and other additives;

 

1



--------------------------------------------------------------------------------

  (b) travel expenses of crew, including food, lodging and ground
transportation;

 

  (c) hangar and tie-down costs away from the Aircraft’s base of operation;

 

  (d) additional insurance obtained for the specific flight at the request of
Lessee;

 

  (e) landing fees, airport taxes and similar assessments;

 

  (f) customs, foreign permit and similar fees directly related to the flight;

 

  (g) in-flight food and beverages;

 

  (h) in-flight telecommunication expenses;

 

  (i) passenger ground transportation; and

 

  (j) flight planning and weather contract services.

3. Operational Control of Aircraft. Lessor and Lessee intend and agree that on
all flights conducted under this Agreement, Lessor shall have complete and
exclusive operational control over the Aircraft, its flight crews and
maintenance, and complete and exclusive possession, command and control of the
Aircraft. Lessor shall have complete and exclusive responsibility for
scheduling, dispatching and flight following of the Aircraft on all flights
conducted under this Agreement, which responsibility includes the sole and
exclusive right over initiating, conducting and terminating such flights. Lessee
shall have no responsibility for scheduling, dispatching or flight following on
any flight conducted under this Agreement, nor any right over initiating,
conducting or terminating any such flight. Nothing in this Agreement is intended
or shall be construed so as to convey to Lessee any operational control over, or
possession, command and control of, the Aircraft, all of which are expressly
retained by Lessor.

4. Scheduling.

(a) Lessee will provide Lessor with requests for flight time and proposed flight
schedules as far in advance of any given flight as possible. Lessee or the
designated authorized representative(s) of Lessee shall submit scheduling
requests under this Agreement to the designated authorized representative(s) of
Lessor. Requests for flight time shall be in such form (whether oral or written)
mutually convenient to, and agreed upon by, the parties. In addition to proposed
schedules and flight times, Lessee shall upon request provide Lessor with the
following information for each proposed flight prior to scheduled departure:
(i) proposed departure point; (ii) destination; (iii) date and time of flight;
(iv) the number of anticipated passengers; (v) the nature and extent of luggage
to be carried; (vi) the date and time of a return flight, if any; and (vii) any
other pertinent information concerning the proposed flight that Lessor or the
flight crew may request.

 

2



--------------------------------------------------------------------------------

(b) Subject to Aircraft and crew availability and to any usage limitations
established by Lessor, Lessor shall use its good faith efforts, consistent with
Lessor’s approved policies, in order to accommodate the needs of Lessee, to
avoid conflicts in scheduling, and to enable Lessee to enjoy the benefits of
this Agreement; however, Lessee acknowledges and agrees that notwithstanding
anything in this Agreement to the contrary, (i) Lessor shall have sole and
exclusive final authority over the scheduling of the Aircraft; and (ii) the
needs of Lessor for the Aircraft shall take precedence over Lessee’s rights and
Lessor’s obligations under this Agreement.

(c) Although every good faith effort shall be made to avoid its occurrence, any
flight scheduled under this Agreement is subject to cancellation by either party
without incurring liability to the other party. In the event that cancellation
is necessary, the canceling party shall provide the maximum notice practicable.

5. Billing. Lessor shall pay all expenses relating to the operation of the
Aircraft under this Agreement (in accordance with Section 2 hereof) on a monthly
basis. As soon as possible after the end of each monthly period during the Term,
Lessor shall provide to Lessee an invoice showing all use of the Aircraft by
Lessee under this Agreement during that month and a complete accounting
detailing all amounts payable by Lessee pursuant to Section 2 for that month,
including such detail supporting all expenses paid or incurred by Lessor for
which reimbursement is sought as Lessee may reasonably request. Lessee shall pay
all amounts due to Lessor under this Section 5 not later than 30 days after
receipt of the invoice therefor.

6. Maintenance of Aircraft. Lessor shall be solely responsible for securing
maintenance, preventive maintenance and inspections of the Aircraft (utilizing
an inspection program listed in FAR Section 91.409(f)), and shall take such
requirements into account in scheduling the Aircraft hereunder.

7. Flight Crew.

(a) Lessor shall employ or engage and pay all salaries, benefits and/or
compensation for a fully-qualified flight crew with appropriate credentials to
conduct each flight undertaken under this Agreement. Lessor may use temporary
flight crewmembers for a flight under this Agreement only if any such temporary
crewmember is FlightSafety (or SimuFlite) trained, is current on the Aircraft
and satisfies all of the requirements and conditions under the insurance
coverage for the Aircraft. All flight crewmembers shall be included on any
insurance policies that Lessor is required to maintain hereunder.

(b) The qualified flight crew provided by Lessor shall exercise all of its
duties and responsibilities with regard to the safety of each flight conducted
hereunder in accordance with applicable FAR’s. The Aircraft shall be operated
under the standards and policies established by Lessor. Final authority to
initiate or terminate each flight, and otherwise to decide all matters relating
to the safety of any given flight or requested flight, shall rest with the
pilot-in-

 

3



--------------------------------------------------------------------------------

command of that flight. The flight crew may, in its sole discretion, terminate
any flight, refuse to commence any flight, or take any other action that, in the
judgment of the pilot-in-command, is necessitated by considerations of safety.
No such termination or refusal to commence by the pilot-in-command shall create
or support any liability for loss, injury, damage or delay in favor of Lessee or
any other person. Lessor shall not be liable to Lessee or any other person for
loss, injury or damage occasioned by the delay or failure to furnish the
Aircraft and flight crew pursuant to this Agreement for any reason.

8. Insurance.

(a) At all times during the Term of this Agreement, Lessor shall maintain at its
sole cost and expense (i) comprehensive aircraft and liability insurance against
bodily injury and property damage claims, including, without limitation,
contractual liability, premises damage, personal property liability, personal
injury liability, death and property damage liability, public and passenger
legal liability coverage, in an amount not less than $100,000,000 for each
single occurrence and (ii) hull insurance for the full replacement cost of the
aircraft.

(b) Any policies of aircraft and liability insurance carried in accordance with
this Section 8 and any policies taken out in substitution or replacement of any
such policies (i) shall name Lessee and his employees, agents, licensees,
servants and guests as additional insured; (ii) shall provide for 30 days
written notice to Lessee by such insurer of cancellation, change, non-renewal or
reduction (seven days in the case of war risk and allied perils coverage or such
shorter period as is customarily available in the industry); (iii) shall provide
that in respect of the interests of Lessee in such policies, the insurance shall
not be invalidated by any action or inaction of Lessor regardless of any breach
or violation of any warranties, declarations or conditions contained in such
policies by or binding upon Lessor; and (iv) shall permit the use of the
Aircraft by Lessor for compensation or hire to the extent permitted under
applicable law. Each such policy shall be primary insurance, not subject to any
co-insurance clause and shall be without right of contribution from any other
insurance.

(c) Lessor shall use reasonable commercial efforts to provide such additional
insurance coverage for specific flights under this Agreement, if any, as Lessee
may request in writing. Lessee also acknowledges that any trips scheduled to the
European Union may require Lessor to purchase additional insurance to comply
with local regulations. The cost of all additional flight-specific insurance
shall be borne by Lessee as set forth in Section 2(d) hereof.

(d) Each party agrees that it will not do any act or voluntarily suffer or
permit any act to be done whereby any insurance required hereunder shall or may
be suspended, impaired or defeated. In no event shall Lessor suffer or permit
the Aircraft to be used or operated under this Agreement without such insurance
being fully in effect.

(e) Lessor shall ensure that worker’s compensation insurance with all-states
coverage is provided for the Aircraft’s crew and maintenance personnel.

(f) Lessor shall deliver certificates of insurance to Lessee with respect to the
insurance required or permitted to be provided by it hereunder not later than
the first flight of the Aircraft under this Agreement and upon the renewal date
of each policy.

 

4



--------------------------------------------------------------------------------

9. Taxes. Lessee shall be responsible for paying, and Lessor shall be
responsible for collecting from Lessee and paying over to the appropriate
authorities, all applicable Federal transportation taxes and sales, use or other
excise taxes imposed by any governmental authority in connection with any use of
the Aircraft by Lessee hereunder. Each party shall indemnify the other party
against any and all claims, liabilities, costs and expenses (including
attorney’s fees as and when incurred) arising out of its breach of this
undertaking.

10. Lessee’s Representations and Warranties. Lessee represents and warrants
that:

(a) He will not use the Aircraft for the purposes of providing transportation of
passengers or cargo in air commerce for compensation or hire or for common
carriage.

(b) He shall refrain from incurring any mechanic’s or other liens in connection
with inspection, preventive maintenance, maintenance or storage of the Aircraft,
and shall not attempt to convey, mortgage, assign, lease or in any way alienate
the Aircraft or create any kind of lien or security interest involving the
Aircraft or do anything or take any action that might mature into such a lien.

(c) He shall not lien or otherwise encumber or create or place any lien or other
encumbrance of any kind whatsoever, on or against the Aircraft for any reason.
He also will ensure that no liens or encumbrances of any kind whatsoever are
created or placed against the Aircraft for claims against Lessee or by Lessee.

(d) He will abide by and conform to all laws, governmental and airport orders,
rules and regulations, as shall be imposed upon the lessee of an aircraft under
a time sharing agreement, and applicable company policies of Lessor.

11. Lessor’s Representations and Warranties. Lessor represents and warrants that
it will abide by and conform to all such laws, governmental and airport orders,
rules and regulations, as shall from time to time be in effect relating in any
way to the operation and use of the Aircraft pursuant to this Agreement.

12. Disclaimer of Warranties. EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT,
LESSOR HAS MADE NO REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED, WITH
RESPECT TO THE AIRCRAFT, INCLUDING ANY WITH RESPECT TO ITS CONDITION,
MERCHANTABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE. IN NO EVENT SHALL EITHER
PARTY BE LIABLE TO THE OTHER PARTY OR TO ANY OTHER PERSON FOR ANY INCIDENTIAL,
CONSEQUENTIAL OR SPECIAL DAMAGES, HOWEVER ARISING.

 

5



--------------------------------------------------------------------------------

13. Term. The term of this Agreement (the “Term”) shall commence on the
effective date hereof and, unless terminated in accordance with the provisions
hereof, shall remain in full force in effect for an initial term ending on
December 31, 2014 and thereafter shall automatically renew for successive
one-year terms. Notwithstanding the foregoing, either party shall have the right
to terminate this Agreement for any reason or no reason by written notice given
to the other party not less than 30 days prior to the proposed termination date.

14. Limitation of Liability. Lessee, for himself and on behalf of his agents,
guests, invitees, licensees, servants and employees, covenants and agrees that
the insurance described in Section 8 hereof shall be the sole recourse for any
and all liabilities, claims, demands, suits, causes of action, losses,
penalties, fines, expenses or damages, including attorneys fees, court costs and
witness fees, attributable to the use, operation or maintenance of the Aircraft
pursuant to this Agreement or performance of or failure to perform any
obligation under this Agreement.

15. Relationship of Parties. Lessor is strictly an independent contractor
lessor/provider of transportation services with respect to Lessee. Nothing in
this Agreement is intended, nor shall it be construed so as, to constitute the
parties as partners or joint venturers or principal and agent. All persons
furnished by Lessor for the performance of the operations and activities
contemplated by this Agreement shall at all times and for all purposes be
considered Lessor’s employees or agents.

16. Governing Law; Severability. This Agreement shall be governed by and
interpreted in accordance with the laws of the State of New York, without regard
to its choice of law rules. If any provision of this Agreement conflicts with
any statute or rule of law of the State of New York, or is otherwise
unenforceable, such provision shall be deemed null and void only the extent of
such conflict or unenforceability, and shall be deemed separate from, and shall
not invalidate, any other provision of this Agreement.

17. Amendment. This Agreement may not be amended, supplemented, modified or
terminated, or any of its terms varied, except by an agreement in writing signed
by each of the parties hereto.

18. Counterparts. This Time Sharing Agreement may be executed in counterparts,
each of which shall, for all purposes, be deemed an original and all such
counterparts, taken together, shall constitute one and the same agreement, even
though all parties may not have executed the same counterpart. Each party may
transmit its signature by facsimile, and such faxed signature shall have the
same force and effect as an original signature.

19. Successors and Assigns. This Time Sharing Agreement shall be binding upon
the parties hereto, and their respective heirs, executors, administrators, other
legal representatives, successors and assigns, and shall inure to the benefit of
the parties hereto, and, except as otherwise provided herein, to their
respective heirs, executors, administrators, other legal representatives,
successors and permitted assigns. Lessee agrees that he shall not directly or
indirectly sublease, assign, transfer, pledge or hypothecate this Agreement or
any part hereof (including any assignment or transfer pursuant to the laws of
intestacy) without the prior written consent of Lessor, which may be given or
withheld by Lessor in its sole and absolute discretion.

 

6



--------------------------------------------------------------------------------

20. Notices. All notices or other communications delivered or given under this
Agreement shall be in writing and shall be deemed to have been duly given if
hand-delivered, sent by certified or registered mail, return receipt requested,
or nationally-utilized overnight delivery service, or confirmed facsimile
transmission, as the case may be. Such notices shall be addressed to the parties
at the addresses set forth above, or to such other address as may be designated
by any party in a writing delivered to the other in the manner set forth in this
Section 20. In the case of notices to Lessor, a copy of each such notice shall
be sent to Cablevision Systems Corporation, 1111 Stewart Avenue, Bethpage, New
York 11714, attention: General Counsel. Notices sent by certified or registered
mail shall be deemed received three business days after being mailed. All other
notices shall be deemed received on the date delivered. Routine communications
may be made by e-mail or fax to the addresses set forth therein.

21. Truth-in-Leasing Compliance. Lessor, on behalf of the Lessee, shall (i) mail
a copy of this Agreement to the Aircraft Registration Branch, Technical Section,
of the FAA in Oklahoma City within 24 hours of its execution; (ii) notify the
Farmingdale Flight Standards District Office at least 48 hours prior to the
first flight by Lessor under this Agreement of the registration number of the
Aircraft, and the location of the airport of departure and departure time of the
first flight; and (iii) carry a copy of this Agreement onboard the Aircraft at
all times when the Aircraft is being operated under this Agreement.

22. TRUTH IN LEASING STATEMENT UNDER FAR SECTION 91.23:

(A) LESSOR HEREBY CERTIFIES THAT THE AIRCRAFT HAS BEEN MAINTAINED AND INSPECTED
UNDER FAR PART 91 DURING THE 12-MONTH PERIOD PRECEDING THE DATE OF EXECUTION OF
THIS AGREEMENT. THE AIRCRAFT WILL BE MAINTAINED AND INSPECTED IN COMPLIANCE WITH
THE MAINTENANCE AND INSPECTION REQUIREMENTS OF FAR PART 91 FOR ALL OPERATIONS TO
BE CONDUCTED UNDER THIS AGREEMENT.

(B) CSC HOLDINGS, LLC, 8000 REPUBLIC AIRPORT, HANGAR 5, FARMINGDALE, NEW YORK
11735, HEREBY CERTIFIES THAT IT IS RESPONSIBLE FOR OPERATIONAL CONTROL OF THE
AIRCRAFT FOR ALL OPERATIONS UNDER THIS AGREEMENT.

(C) EACH PARTY HEREBY CERTIFIES THAT IT UNDERSTANDS ITS RESPONSIBILITIES FOR
COMPLIANCE WITH APPLICABLE FEDERAL AVIATION REGULATIONS.

(D) THE PARTIES UNDERSTAND THAT AN EXPLANATION OF THE FACTORS BEARING ON
OPERATIONAL CONTROL AND THE PERTINENT FEDERAL AVIATION REGULATIONS CAN BE
OBTAINED FROM THE NEAREST FAA FLIGHT STANDARDS DISTRICT OFFICE.

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Lessor and Lessee have executed this Time Sharing Agreement
effective as of the date first above written.

 

LESSOR: CSC HOLDINGS, LLC By:   /s/ James L. Dolan Name:   James L. Dolan Title:
Chief Executive Officer LESSEE: /s/ Brian G. Sweeney Brian G. Sweeney

 

8